[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-10525            ELEVENTH CIRCUIT
                                        Non-Argument Calendar          AUGUST 16, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                                 D.C. Docket No. 2:10-cv-14053-FJL

LINDA VALENTE,
et al.,

lllllllllllllllllllllllllllllllllllllllll                            Plaintiffs,

SCOTT KATZMAN, M.D.,
ADVANCED ORTHOPEDICS,

lllllllllllllllllllllllllllllllllllllllll                             Movants - Appellants,

                                                    versus

J.C. PENNEY CORPORATION, INC.,

lllllllllllllllllllllllllllllllllllllllll                              Defendant-Appellee.


                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (August 16, 2011)
Before WILSON, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

       Scott Katzman, M.D.—a non-party to the underlying litigation—appeals

three district court discovery orders.

       This litigation commenced when Linda Valente sued J.C. Penney

Corporation, Inc. (“J.C. Penney”) in state court. J.C. Penney removed the case to

the United States District Court for the Southern District of Florida. Valente

alleged that J.C. Penney negligently installed certain home furnishing at her

residence, which ultimately led to her suffering serious injury. Dr. Katzman

provided medical services to Valente in the wake of the accident. During

discovery, J.C. Penney subpoenaed certain documents from Dr. Katzman and his

medical practice so that it could evaluate his billing practices and ascertain

whether the medical charges assessed for Valente’s treatment were reasonable. In

response, Dr. Katzman filed a motion that asked the district court to either quash

or modify the subpoena requiring the production of documents, or, alternatively,

issue a protective order (“Motion to Quash”). The district court denied that

motion, and it ordered Dr. Katzman to comply with the subpoena.1


       1
           Katzman focuses on the district court’s denial of his Motion to Quash. After Katzman
filed his initial brief, this Court dismissed, sua sponte, the appeal of that order for lack of
jurisdiction. We allowed the appeal to proceed, however, as to the district court’s three orders

                                                2
       Dr. Katzman continued his non-compliance, and J.C. Penney moved the

district court to sanction him for failure to comply with the subpoena. The court

issued a sanctions order and concluded that no evidence from Dr. Katzman could

be introduced at trial (“Sanctions Order”). It later issued an order requiring Dr.

Katzman to pay $270.00 in attorneys’ fees to J.C. Penney for the time spent

preparing the motion for sanctions (“Attorneys’ Fees Order”). Dr. Katzman then

filed a motion for reconsideration, asking the district court to re-evaluate (1) the

initial decision to uphold the subpoena, (2) the Sanctions Order, and (3) the

Attorneys’ Fees Order. The district court denied that motion (“Denial of Motion

for Reconsideration”). The Sanctions Order, Attorneys’ Fees Order,2 and Denial

of Motion for Reconsideration are at issue in this appeal.

                                               I.

       Dr. Katzman first challenges the Sanctions Order, which excluded “any and

all evidence from the non-parties Dr. Katzman and Advanced Orthopedics which

the parties intended to introduce at this trial . . . .” As previously discussed, the

district court entered that order after Dr. Katzman persisted in refusing to produce


discussed in the remainder of this opinion.
       2
         Dr. Katzman does not contest the amount awarded in the Attorneys’ Fees Order.
Accordingly, because he undeniably violated the district court’s order requiring compliance with
the subpoena, we affirm the Attorneys’ Fees Order under the same logic we use in upholding the
Sanctions Order, infra.

                                               3
the requested documents, even after the district court denied the Motion to Quash.

He contends that, because the district court erred in denying the Motion to Quash,

the subsequent Sanctions Order is illegitimate. Specifically, he argues that the

district court applied the incorrect legal standard in denying the Motion to Quash.

      “Matters pertaining to discovery are committed to the sound discretion of

the district court and, therefore, we review under an abuse of discretion standard.”

Patterson v. U.S. Postal Serv., 901 F.2d 927, 929 (11th Cir. 1990) (per curiam).

That includes orders imposing discovery sanctions. Serra Chevrolet, Inc. v. Gen.

Motors Corp., 446 F.3d 1137, 1146–47 (11th Cir. 2006). “‘Meaningful review’

of the sanctions order clearly requires review of the [underlying order purportedly

violated].” Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1365 (11th Cir.

1997). But “[b]ecause we expect litigants to obey all orders, even those they

believe were improvidently entered, sanctions will very often be sustained,

particularly when the infirmity of the violated order is not clear and the sanctions

imposed are moderate.” Id. at 1366 n.34.

      Here, we conclude that the district court did not abuse its discretion in

issuing the Sanctions Order. Dr. Katzman contends that the district court applied

the wrong law in denying the Motion to Quash, but, in actuality, the district court

applied the right law adversely to him. While we appreciate that Dr. Katzman is

                                          4
not a party to this litigation, the district court’s conclusions did not constitute

abuses of discretion. That is not to say that we are not troubled, however, by the

burdensome nature of the request.3 But, as the underlying order is not clearly

unfounded, Dr. Katzman’s deliberate failure to comply is unacceptable. We

expect that orders of the federal courts—directed to litigants or non-parties—will

be followed, whether or not the individuals subject to those orders accept their

validity.

                                              II.

       Dr. Katzman also appeals from the Denial of Motion for Reconsideration.

A district court may review and amend its own interlocutory orders. Harper v.

Lawrence Cnty., Ala., 592 F.3d 1227, 1231 (11th Cir. 2010). We review the

denial of a motion for reconsideration under the deferential abuse-of-discretion

standard. See Farris v. United States, 333 F.3d 1211, 1216 (11th Cir. 2003) (per

curiam). “An abuse of discretion can occur where the district court applies the

wrong law, follows the wrong procedure, bases its decision on clearly erroneous

facts, or commits a clear error in judgment.” United States v. Brown, 415 F.3d



       3
           We would ordinarily expect that the court, having approved such a request—requiring a
file-by-file review, and entailing voluminous information and a burden in terms of both time and
expense, as well as a redaction to protect privacy concerns—would also require that the
requesting party satisfy the costs thereof, as a reasonable accommodation.

                                               5
1257, 1266 (11th Cir. 2005). Here, Dr. Katzman’s motion for reconsideration did

not provide any grounds that required the district court to reverse its previous

decision, such as intervening law or clearly erroneous factual determinations.

Instead, it include additional testimony from Dr. Katzman, but there is no

contention that that evidence could not have been produced with the initial Motion

to Quash. The motion for reconsideration essentially sought to revive previously

dismissed arguments. Accordingly, the district court did not abuse its discretion in

denying it.

                                         III.

      For the foregoing reasons, we affirm.

AFFIRMED.

      J.C. Penney’s Rule 38 motion is DENIED.




                                          6